ORDER
PER CURIAM.
Appellant, Julius Massey, appeals the judgement of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of one count of burglary in the first degree, RSMo section 569.160,1 robbery in the first degree, RSMo section 569.020, three counts of felonious restraint, RSMo section 565.120, and five counts of armed criminal action, RSMo section 571.015. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1986.